6:20-cv-00423-JFH Document 72-4 Filed in ED/OK on 02/12/21 Page 1 of 10




     EXHIBIT CCC –
January 20, 2021 Inspection
Report (corrected on January
    29, 2021) & Letter
               6:20-cv-00423-JFH Document 72-4 Filed in ED/OK on 02/12/21 Page 2 of 10

                                         United States Department of Agriculture                             MSHAVER
                                        Animal and Plant Health Inspection Service              2016090000519995 Insp_id

                                                  Inspection Report

JEFFREY LOWE                                                                    Customer ID: 332646
21619 Jimbo Road                                                                   Certificate: 73-C-0230
THACKERVILLE, OK 73459
                                                                                         Site: 002
                                                                                               Jeffrey Lowe- 002



                                                                                        Type: ROUTINE INSPECTION
                                                                                        Date: 20-JAN-2021

2.75(b)(1)                                    Repeat
Records: Dealers and exhibitors.
---The disposition records presented during this inspection for the following animals were not complete: Sloth (27 Aug

2020), Grizzly bear, Black Bear, 3 Tigers, 11 Wolves, 11 pigs (3 Oct 2020), 2 Skunks (1 Oct 2020).

---Acquisition and disposition records were missing or unavailable at time of inspection and at least 60 animals could not

be accounted for when comparing inventories. The following are examples of the unaccounted animals: tiger, lion, other

large felids, hedgehog, wooly opossum, nonhuman primate, raccoon, bobcat, and skunk. Acquisition and disposition

records are necessary to be able to accurately track animals being used in regulated activities to ensure their legal

acquisition, proper care, and humane transportation.



The facility representatives must make, keep, and maintain records or forms which fully and correctly disclose all required

information concerning animals other than dogs or cats, purchased, or otherwise acquired, owned, held, leased, or

otherwise in his or her possession or ender is or her control, or which is transported, sold, euthanized or otherwise

disposed of.


3.125(a)                                      Repeat
Facilities, general.




       Prepared By:       MARGARET SHAVER                                                             Date:
                                                            USDA, APHIS, Animal Care                  29-JAN-2021
                 Title:   VETERINARY MEDICAL
                          OFFICER


 Received by Title:                                                                                   Date:
                                                                                                      29-JAN-2021
                                                        Page 1 of 6
             6:20-cv-00423-JFH Document 72-4 Filed in ED/OK on 02/12/21 Page 3 of 10

                                           United States Department of Agriculture                               MSHAVER
                                          Animal and Plant Health Inspection Service                2016090000519995 Insp_id

                                                    Inspection Report

At least 2 of the cats were observed to have hair loss and thickening of the skin on their elbows (elbow calluses). This

usually occurs when the elbows are subjected to continuous trauma from laying on hard surfaces. Elbow calluses can

become ulcerated and infected if not addressed early. Most of the floors in these enclosures are constructed of wood or

concrete and have no other surfaces for the cats to lay on. Housing facilities must be constructed of materials that protect

the animals from injury.


3.127(b)                                       Repeat
Facilities, outdoor.
Many of the outdoor enclosures housing the animals do not provide shelter from inclement weather. The facility

representatives have added bedding, shelter structures or wind breaks to some of the enclosures, but many are still

without shelter from inclement weather. While big cats are generally cold weather tolerant, protections from discomfort

due to climatic conditions such as wind, rain, and snow is required. Even animals that are cold weather tolerant may be

adversely affected by windy and wet conditions and be uncomfortable. The facility representative must ensure that natural

or artificial shelter appropriate to the local climatic conditions for the species concerned shall be provided for all the

animals kept outdoors to afford them protection and to prevent discomfort to such animals.


3.128                                          Repeat
Space requirements.
Many of the big cats are still being housed in enclosures that measure 8 feet wide by 14 feet long by 7 feet tall according

to the facility representative. During this inspection at least four of the big cats were observed pacing back and forth in

their enclosure. There did not appear to be anything distracting these cats to cause the pacing. Also, this pacing did not

appear to be excitement in response to our presence. Pacing for no reason can be a stereotypical behavior caused by

boredom and stress in large cats.

Adult cats must be able to exhibit normal postural adjustments and require more than 7 feet of height in an enclosure in




        Prepared By:       MARGARET SHAVER                                                               Date:
                                                              USDA, APHIS, Animal Care                   29-JAN-2021
                Title:     VETERINARY MEDICAL
                           OFFICER


 Received by Title:                                                                                      Date:
                                                                                                         29-JAN-2021
                                                          Page 2 of 6
             6:20-cv-00423-JFH Document 72-4 Filed in ED/OK on 02/12/21 Page 4 of 10

                                            United States Department of Agriculture                             MSHAVER
                                           Animal and Plant Health Inspection Service              2016090000519995 Insp_id

                                                    Inspection Report

order to freely stand on their rear legs and stretch. The facility representative must ensure that all animals are housed in

enclosures that are constructed and maintained so as to provide sufficient space to allow each animal to make normal

postural and social adjustments in order to prevent boredom and stress.


3.127(d)                                        Repeat
Facilities, outdoor.
One of the two front gates that are part of the perimeter fence is still less than 8 feet in height. This gate has sides that

slope down on each side to a height of approximately 6 feet. The other front gate was altered so that it is compliant at this

time. Problems with the perimeter fence can provide unwanted and unauthorized people and animals access to the

facility. Based on the animal species maintained within the facility, the facility representative must ensure that the

perimeter fence is at least 8 feet high. The perimeter fence must be constructed so that it protects the animals in the

facility by restricting animals and unauthorized people from going through it or under it and so that it can function as a

secondary containment system for the animals in the facility.


2.40(b)(2)               Critical               Repeat
Attending veterinarian and adequate veterinary care (dealers and exhibitors).
---A young tiger named “Bubbles” died shortly after the last USDA inspection. According to the conversation during the

inspection with the facility representative, the cub choked on a chicken bone. They explained that they were able to

remove the bone, but the cub “never acted right” after that, then choked again and died a couple of days later. The facility

representative failed to communicate this to a veterinarian and therefore this cub failed to receive adequate veterinary

care in a timely manner (after the first incident of choking). If the facility representative had communicated this

immediately to a veterinarian, this cub could have received adequate veterinary care as soon as it was noticed to not be

“acting right” and it may not have died.

---During the last USDA inspection, a geriatric wolf hybrid named “Cochise” was observed to be extremely thin (hip bones




       Prepared By:      MARGARET SHAVER                                                                Date:
                                                              USDA, APHIS, Animal Care                  29-JAN-2021
                Title:   VETERINARY MEDICAL
                         OFFICER


 Received by Title:                                                                                     Date:
                                                                                                        29-JAN-2021
                                                          Page 3 of 6
             6:20-cv-00423-JFH Document 72-4 Filed in ED/OK on 02/12/21 Page 5 of 10

                                         United States Department of Agriculture                              MSHAVER
                                        Animal and Plant Health Inspection Service               2016090000519995 Insp_id

                                                   Inspection Report

easily visible) and moving very slowly. During this inspection the facility representative explained that the wolf had died. A

medical note dated 11/2/2000 addressing only his limping was provided during this inspection. This medical note was

dated prior to the last inspection. No medical records were provided indicating that the facility representatives

communicated “Cochise’s” condition to a veterinarian after the last inspection. He therefore received no medical

assessment and care from a veterinarian addressing his condition as instructed on the last inspection report. Weight loss,

especially in geriatric animals, can be a result of problems such as, but not limited to, numerous metabolic diseases and

other illnesses, changing dietary requirements, and/or intestinal parasites.

--- During the last USDA inspection, a geriatric lion named “Simba” was observed to be thin and have areas of hair loss

on his upper back legs. The medical notes that were provided during the inspection did not indicate that the facility

representatives communicated “Simba’s” condition to a veterinarian. The veterinarian referenced by the facility

representatives during the inspection verified that he had not been contacted about this animal's conditions since the last

inspection. "Simba" therefore, received no medical assessment and care from a veterinarian for his current conditions as

instructed on the last inspection report. Weight loss and hair coat changes, especially in geriatric animals, can be a result

of problems such as, but not limited to, numerous metabolic diseases and other illnesses, changing dietary requirements,

and/or intestinal parasites.

--- During the last USDA inspection, A liliger named “Django” was observed to be limping. The daily medical documents

show that the facility monitored the limping and found it to be improving in the days after the inspection. When the limping

returned on 12/21/2020, a prescription medication was given to “Django” for 7 days. The medical notes that were provided

during the inspection did not indicate that the facility representatives communicated “Django’s” condition to a veterinarian

as instructed on the last inspection report. The medical records do not show communication with the veterinarian

regarding instructions or approval for the use of any medication for this animal’s condition. The veterinarian referenced by




       Prepared By:      MARGARET SHAVER                                                              Date:
                                                            USDA, APHIS, Animal Care                  29-JAN-2021
                Title:   VETERINARY MEDICAL
                         OFFICER


 Received by Title:                                                                                   Date:
                                                                                                      29-JAN-2021
                                                         Page 4 of 6
             6:20-cv-00423-JFH Document 72-4 Filed in ED/OK on 02/12/21 Page 6 of 10

                                           United States Department of Agriculture                                MSHAVER
                                          Animal and Plant Health Inspection Service                 2016090000519995 Insp_id

                                                     Inspection Report

the facility representatives during the inspection verified that he had not been contacted about this animals since the last

inspection. Gait abnormalities can result from problems such as, but not limited to, injury, orthopedic problems, and/or

metabolic and diet problems. Limping also indicates the animal is painful. The use of medications not approved by a

veterinarian can result in the failure of the condition to be addressed and for unintended side effects from the medication.



The facility representative must ensure that all animals receive adequate veterinary approved nutritional and medical care

at all times as directed by a veterinarian which includes appropriate methods to prevent, control, diagnose and treat

diseases and injuries.


2.40(b)(3)                Direct                Repeat
Attending veterinarian and adequate veterinary care (dealers and exhibitors).
---An arctic fox was limping during the inspection. It appears that the right front limb is affected. The facility

representatives had not previously observed the limping and had not consulted a veterinarian regarding this animal’s

condition prior to the inspection. Gait abnormalities can result from problems such as but not limited to injury, orthopedic

disease, and other neurologic medical problems. Limping also indicates the animal is painful.

---The black jaguar “Bagheera” had hair loss on the end and sides of his tail. The facility representatives said they have

noticed limited tail sucking in the past with Bagheera but were not aware of the extent of the hair loss that is now present.

They have not consulted with a veterinarian regarding this animal’s condition prior to the inspection. Coat/hair loss can be

caused by problems such as but not limited to trauma, parasites, stress/behavior, and other dermatologic medical

problems.



Failure to observe medical problems and/or communicate those problems to a veterinarian can result in prolonged pain,

suffering, and even death. The facility representative must observe all animals daily and then ensure a mechanism of




       Prepared By:      MARGARET SHAVER                                                                 Date:
                                                               USDA, APHIS, Animal Care                  29-JAN-2021
                Title:   VETERINARY MEDICAL
                         OFFICER


 Received by Title:                                                                                      Date:
                                                                                                         29-JAN-2021
                                                           Page 5 of 6
            6:20-cv-00423-JFH Document 72-4 Filed in ED/OK on 02/12/21 Page 7 of 10

                                          United States Department of Agriculture                             MSHAVER
                                         Animal and Plant Health Inspection Service              2016090000519995 Insp_id

                                                   Inspection Report

direct and frequent communication with a veterinarian so that timely and accurate information on problems of health,

behavior, and well-being are conveyed.




***The facility currently does not have an attending veterinarian and therefore also does not have a written program of

veterinary care or an environmental enhancement plan for nonhuman primates. These are all required by the Animal

Welfare Act. According to a court order, the facility has until January 29 to employ an attending veterinarian.



This inspection was conducted with facility representatives.



Additional Inspectors:

CYNTHIA DIGESUALDO, VETERINARY MEDICAL OFFICEREnd Section




       Prepared By:      MARGARET SHAVER                                                             Date:
                                                            USDA, APHIS, Animal Care                 29-JAN-2021
                Title:   VETERINARY MEDICAL
                         OFFICER


 Received by Title:                                                                                  Date:
                                                                                                     29-JAN-2021
                                                         Page 6 of 6
            6:20-cv-00423-JFH Document 72-4 Filed in ED/OK on 02/12/21 Page 8 of 10

                                       United States Department of Agriculture        Customer: 332646
                                      Animal and Plant Health Inspection Service      Inspection Date: 20-Jan-2021

                                               Species Inspected
  Cust No       Cert No        Site      Site Name                                                      Inspection
  332646       73-C-0230       002       Jeffrey Lowe- 002                                             20-JAN-2021



Count                 Scientific Name                                              Common Name
000003                Hystrix cristata                                             AFRICAN CRESTED PORCUPINE
                                                                                   PUMA / MOUNTAIN LION /
000002                Puma concolor
                                                                                   COUGAR
000001                Lama pacos                                                   ALPACA
000008                Lemur catta                                                  RING-TAILED LEMUR
                                                                                   RED FOX (INCLUDES SILVER FOX
000003                Vulpes vulpes
                                                                                   & CROSS FOX)
000003                Sheep                                                        SHEEP
000001                Vulpes lagopus                                               ARCTIC FOX
000006                Lynx rufus                                                   BOBCAT
000001                Camelus dromedarius domestic                                 DOMESTIC DROMEDARY CAMEL
000005                Caracal caracal                                              CARACAL
000001                Canis latrans                                                COYOTE
000001                Capra hircus                                                 DOMESTIC GOAT
000001                Lynx canadensis                                              CANADIAN LYNX
000007                Panthera leo                                                 LION
000001                Panthera onca                                                JAGUAR
000001                Potos flavus                                                 KINKAJOU
000004                Mustela putorius furo                                        DOMESTIC FERRET
000060                Panthera tigris                                              TIGER
                                                                                   LION X TIGER HYBRID / LIGER /
000016                Panthera leo X P. tigris
                                                                                   TIGON
                                                                                   BARE-TAILED WOOLLY
000001                Caluromys philander
                                                                                   OPOSSUM
000002                Atelerix albiventris                                         FOUR-TOED HEDGEHOG
000009                Procyon lotor                                                RACCOON
000001                Saguinus midas                                               RED-HANDED TAMARIN
                                                                                   GRAY WOLF / GREY WOLF /
000003                Canis lupus
                                                                                   TIMBER WOLF
000003                Callithrix jacchus                                           COMMON MARMOSET
000001                Galago senegalensis                                          NORTHERN LESSER BUSHBABY
000001                Canis aureus                                                 GOLDEN JACKAL
000001                Macaca mulatta                                               RHESUS MACAQUE
000001                Macaca nemestrina                                            PIG-TAILED MACAQUE
000001                Otocyon megalotis                                            BAT-EARED FOX
000001                Martes pennanti                                              FISHER

000150                Total




                                                     Page 1 of 2
          6:20-cv-00423-JFH Document 72-4 Filed in ED/OK on 02/12/21 Page 9 of 10

                                  United States Department of Agriculture     Customer: 332646
                                 Animal and Plant Health Inspection Service   Inspection Date: 20-Jan-2021

                                          Species Inspected
Cust No       Cert No     Site      Site Name                                                   Inspection
332646       73-C-0230    002       Jeffrey Lowe- 002                                          20-JAN-2021




                                                Page 2 of 2
             6:20-cv-00423-JFH Document 72-4 Filed in ED/OK on 02/12/21 Page 10 of 10




Animal and Plant      Jeffrey Lowe
Health Inspection     21619 Jimbo Road
Service
                      THACKERVILLE, OK 73459
Animal Care
Western office        29 January 2021

2150 Centre Avenue    Dear Mr. Lowe
Building B, 3W11
Fort Collins, CO
80526                 This amended inspection report dated 29 January 2021 by the signature block replaces the
Phone: 970/494-7478
Fax: 970/494-7461     previous inspection report dated 27 January 2021 by the signature block. The previous
                      inspection report is no longer valid.

                      Respectfully,
                      Margaret A Shaver, VMO




                      An Equal Opportunity Provider and Employer
